Magomber, J.
Upon the facts submitted, the sole question is whether or not the plaintiff- tendered to the defendant a good title to the premises .which. *881were sold to her at public auction. This is to be determined by the provisions of the will of Nicholas G. Kortright, who died before the 1st day of April, 1874, in possession and owner in fee-simple of these with other premises. By the third item of his will, he directed that all of his property, both real and personal, after the payment of the debts, should be equally divided between his wife and children, and directed the executors to divide the same into as many equal shares as might be necessary to give to his wife and children each twm shares thereof. By the fifth clause of the will the executors were directed to convey to the wife, and each of the children, one of such equal shares, which should be held by the parties, respectively, absolutely at their own disposal, free from all control whatever. By the sixth clause the executors were directed to retain the residue of such equal shares in trust for the benefit of the wife and children, and pay to the wife and each of the children, during their natural lives, respectively, the interest or income of one of such equal shares, keeping separately the accounts of each share so retained by them. The eleventh item of the will is as follows: “ (1) I give to my executors full pownr and authority in regard to the investments of my said estate; and for this purpose they are authorized to sell and convey any or all of my real and personal estate, and, after the payment of my debts as hereinbefore provided, to invest the proceeds in other real estate, or in personal securities, as they, in their discretion, may deem most for the interests of the parties interested in my estate. ”
We are not apprised of the objections which the defendant makes to the deed tendered her by the plaintiff, except as the same is contained in the submission papers, which are—First, that the property to be conveyed to her comes under the sixth clause of the will of Nicholas G. Kortright, and the conveyance offered by the plaintiff only conveys a life-estate; and, second, that, the executors of the will never having qualified as such, the ninth clause m said will is now inoperative, and any trustee or trustees appointed to carry out the terms of said will cannot by deed give her a title other than a life-estate. The objection seems to be, in substance, that inasmuch as, by the ninth clause of the will, the portion so set apart for the uses of the wife during her life-time went, after her death, to her children, that the trustee, under the will, could not sell the same, or make any other disposition of the property than to hold it as trustee for the use of the beneficiary. But this is not a tenable position. There are no restrictions made to the power of the executors to sell under the eleventh clause of the will. The trust imposed by the preceding sections would follow the proceeds of the sale of the real estate, or of any of the personal property which they saw fit to dispose of in pursuance of this authority. The trustee, under the will, had clearly a power in trust, which he could exercise at any time he saw fit, being bound, if the real estate should be converted into personal property, to invest the proceeds either in other real estate or in personal securities. The language of the ninth section is that, “after the death of my said wife, that portion of her share remaining in the hands of my executors shall be divided, ” etc. This seems to have been written in view of the intended provisions for the sale of the property mentioned in the subsequent parts of the will.
The only remaining question is whether or not the plaintiff possesses the powers that were given to the original executors. The original executors were Edward Minturn and George W. Blunt, who are described, also, as trustees of the real estate. They renounced, and refused to qualify either as trustees or executors. On June 8,1874, the surrogate of the county of New York appointed Sarah J. Kortright, the wife of the testator, (who has since married, and bears the name of Sarah J. Taylot,) and Benjamin Collins as administrators with the will annexed of the last will and testament of Nicholas G. Kortright. Benjamin Collins, prior to the auction sale, died, leaving Sarah J. Taylor the sole surviving administratrix with the will annexed of the testa*882tor. She, in the month of February, 1876, instituted a partition suit in the supreme court in this state, seeking a division of the real estate whereof Nicholas G. Kortright died seized, and seeking, also, the appointment of trustees in the place of Minturn and Blunt, who were the trustees in the will, and praying that the trust shares might be set off to said trustees in accordance with the provisions of the will. That action resulted in a judgment on the 2d day of April, 1876, by which it was determined that Sarah J. Kortright was adjudged to be entitled in fee to one-sixth part of the premises sought to be partitioned; Governeur Kortright, to another sixth in fee; Lawrence M. Kortright, to another sixth in fee. It was further adjudged that the trustees under the will were entitled to have and to hold, as such trustees, another sixth part thereof for the life of said Sarah J. Kortright, another one-sixth part thereof for the life of said Governeur Kortright, and another one-sixth part thereof for the life of the said Lawrence M. Kortright. It was further adjudged that the trust-shares were directed to be held by the trustees under the trust created and declared by the will of Nicholas G. Kortright. The share to be held for Mrs. Kortright, now Taylor, was set off to the trustees by the commissioners. Benjamin Collins was appointed a trustee by the supreme court on the 15th day of March, 1887, and duly qualified, and was declared by the court to be clothed with the powers of the original trustees named in the will, and Mr. Collins was afterwards permitted to resign his trust, and Governeur Kortright, the plaintiff in this action, was appointed in his stead, with like powers and authority; and he received from Benjamin Collins a conveyance of all the right, title, and interest that the trustee, as such, had in the one-sixth part of the lands mentioned in the will of the testator, and he now holds the title thereto subject to the powers and trusts declared by said will. It appears, therefore, that the present trustee possesses all of the powers to sell any of the real estate of the testator which was possessed by the original trustees, unless, from the language of the will, a personal confidence was placed in the persons there named as trustees, which was not intended by the testator to follow any successor that might be appointed, so as to enable him to sell the property. But no such conclusion can be drawn from the terms of the will. The language of section 11 is general in its nature, and the exercise of the right of sale is not restricted to the event only that the particular persons named thereafter as trustees should deem it best for the estate that the property be sold. The power of sale was an operative and general power, which though, like all powers in trust, it was discretionary, could, on the death, removal, or resignation of the trustees, be executed by a trustee appointed by the court to carry out the trusts created by the will. 1 Rev. St. 728, § 55; Id. 732, § 77 et seq.; Id. 730, § 68 et seq. That the power, in such cases, passes to the new trustees appointed by the court, rather than to the administrator with the will annexed, appears- in the cases of Cooke v. Platt, 98 N. Y 39; Mott v. Ackerman, 92 N. Y. 540.
The judgment should be in favor of the plaintiff for a specific performance of the contract, in accordance with the terms of the submission.
Bartlett, J., concurs.